LACOMBE, Circuit Judge.
The relief prayed for is directed to protecting petitioner against liability on $200,000 of its extended 6 per cent, mortgage bonds and $150,000 of its debenture bonds. These bonds are held by the trustee as part of the security under the mortgage now being foreclosed in this suit, and in orderly course would be covered by the decree and offered for sale. But all of these bonds are past due, and upon sale the purchaser would obtain no better title than the mortgagee now has. Intervention, therefore, seems unnecessary. It would give no greater protection ■ to the petitioner. All defenses it may have against claims for payment of these bonds are available against whomsoever may acquire them, and it is unnecessary to try any such questions in this suit.
The petition is denied.